- 1 - LETTER TO SHAREHOLDERS In perhaps one of the more time, consumer loan and residential mortgage loan ironic aspects of our work balances declined. at Indiana Bank and Trust, we prepare this Retail deposits grew throughout 2010, increasing by annual report each year more than $8 million at year-end due to growth in non- in the depths of winter, interest checking, interest-bearing checking and money looking back with some market products.The low interest rate environment satisfaction at the brightest helped move our customers away from certificates results of our recent work and pragmatically analyzing of deposit to more liquid, interest-bearing transaction the challenges we encountered during the past year. accounts.Throughout the year, we focused on Part of the process, of course, also entails looking for improving the mix of assets within the loan portfolio and every sign of better economic times in the sunnier, the retail deposit portfolio.Overall, our balance sheet warmer months ahead. showed improvement as restructuring drove an increase in net interest margin from 2.93 percent to 3.33 percent. This year the irony is compounded by the fact that, Net interest income rose by $4.7 million, a 17 percent while our region has endured one of the stormiest, increase.For the year, total assets grew by $33 million. coldest winters in memory, we are seeing the first small indicators of moderation in the economic storm that Throughout 2010 the depressed state of the economy has battered out national and regional economies for at large was reflected in the level of non-performing the past four years.This is not to say we are ready to assets, although the total remained consistent with forecast an early return to a more agreeable economic 2009, a cautiously optimistic sign.Net charge-offs The essential mission of community banks is to provide leadership in finding local solutions for local problems. climate, but these positive indicators are enough to exceeded $5 million, prompting us to increase the support some level of cautious optimism in the early allowance for loan losses by $1.5 million.At the same months of 2011.Like all American, we welcome any time, however, we saw a steady improvement in sign of positive change. quarterly pre-tax, pre-provision earnings to $4.5 million in the fourth quarter. Highlights of Indiana Bank and Trust Company’s performance in 2010 reflect the economy’s highs and With the combination of the $1.5 million addition to lows and its impact on our business.We witnessed the loan-loss reserve and increased tangible capital encouraging growth in our commercial and commercial of $3.7 million, risk-based capital increased to $114.4 mortgage loan portfolios, for example, but at the same million.Our capital ratio of 13 percent places Indiana - 2 - Community Bancorp in what regulators consider the modest signs of recovery appearing throughout our “well capitalized” category of financial institutions. home state of Indiana. Other positive indicators in 2010 included an improvement in our efficiency ratio, demonstrating The most troublesome aspect of the recession – loss that internal cost reduction actions taken over the past of employment – has been particularly devastating in 18 months have been beneficial to the overall efficiency Indiana and the Midwest.Tens of thousands of of the bank, and an increase in book value per share of manufacturing jobs have simply disappeared, many of approximately 5 percent. them never to return.Our state posted the 13th highest rate of job loss in the nation in 2009, but last year we For the year, net income reached $5.6 million, or received national media attention by posting the fifth $1.32 diluted earnings per common share, reversing a fastest rate of job recovery among all states.Indiana comparable net loss a year earlier. added about 50,000 jobs last year, a two percent increase, and economists predict similar growth this And so, overall, 2010 was a better year for Indiana year – but they add that at least two more years will Community Bancorp than the challenging year before, pass before employment returns to pre-recession levels. which, combined with other encouraging signs in the overall economy, gives us some reason to be For many Hoosier, the housing market is as guardedly optimistic about prospects for important an economic indicator as still more improvement in 2011. employment.While forecasts for 2011 are encouraging, with housing starts It is true that hope springs eternal increasing perhaps more than in both meteorology and banking, 25 percent over last year, there and with good reason:both are remains a ten-month inventory of cyclical activities, in the best and homes on the market compared worst sense.We know downturns to the more typical five- to six- are inevitable in each, and yet we month levers of the past.Under even also know that we must constantly work the most optimistic forecasts, new home to prepare for the better times we know will construction will remain below pre-recession levels eventually come out way. and sales prices of existing homes will rise only slightly this year. Community bankers play an important role in this process.One of our primary responsibilities is to As we look around our south-central sector of Indiana, study global and national economic activity and we see a growing number of indications of better interpret its impact at the regional and local level. economic weather ahead.Cummins, Inc., the largest As 2010 came to an end, we were encouraged to see employer in our area, demonstrated good progress in - 3 - recovering from the national economic downturn and A recently enacted legislative change is creating now plans to add hundreds of new jobs in Columbus additional differentiation between community banks and Seymour.Many retailers in our area shared in and large, multi-state banks.The assessment schedule the sales growth reported throughout the nation last of the Federal Deposit Insurance Corporation, which fall, and there are encouraging signs of investment has traditionally been based solely on the size of a and job creation in other sectors of our bank’s deposits, is now based on total assets regional economy.But we also see the minus tangible equity. same inertia in the housing market forecast for other regions, and We understand that many of we acknowledge that new job our small business clients have creations must necessarily come limited opportunities to improve in fields other than traditionally their balance sheets, and that large sources of employment such not everyone has the ability to as manufacturing and construction. emerge from the experiences of a major downturn at the same time. As community bankers, we understand Throughout this recession we have worked the importance of our leadership role in helping others individually with our customers to help them set find opportunities and solutions for problems in good realistic expectations and to chart a practical course for times and bad.We appreciate the advantage we building their financial futures. maintain over multi-state financial institutions that are unable to react effectively to local issues.The essential For more than 100 years the cornerstone of our mission of community banks is to provide leadership in business has been, and will remain, our commitment finding local solutions for local problems. to provide practical and effective financial products, services, counsel and communication.As we continue This year, we are fortunate to have several new tools to work with our customers to begin the long-awaited to help us accomplish that mission.The small-business transition to a more agreeable economic climate, we lending program created by the Obama administration pledge to remain opportunistic but realistic, positive last year, for example, is to provide $30 billion in but pragmatic, and – no matter what the prevailing capital to smaller banks to increase business lending. conditions – unwavering advocates for their success. This program is designed to double the size of the Small Business Administration’s largest loan programs, support state programs for small business lending and create tax cuts for small businesses, all helpful in John K. Keach, Jr. our efforts to create effective partnerships with small Chairman of the Board businesses in our region. and Chief Executive Officer - 4 - SUMMARY OF SELECTED CONSOLIDATED FINANCIAL DATA (dollars in thousands except per share data & offices) Year Ended Year Ended Year Ended Year Ended Year Ended Dec 2010 Dec 2009 Dec 20087 Dec 2007 Dec 2006 Selected Balance Sheet Data: Total assets $ Cash and cash equivalents Loans held for sale Securities available for sale Securities held to maturity - Portfolio loans, net Deposits Borrowings Shareholders' equity Selected Operations Data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Gain on sale of loans Gain/(loss) on securities - - ) Gain on sale of mortgage servicing - Other non interest income Non interest expenses Income (loss) before income taxes ) Income tax provision (benefit) ) Net Income (Loss) $ $ ) $ $ $ Basic earnings (loss) per common share $ $ ) $ $ $ Diluted earnings (loss) per common share $ $ ) $ $ $ Cash dividends per common share $ Selected Financial and Statistical Data: Return on average assets % %) % % % Return on average shareholders' equity % %) % % % Interest rate spread during the period % Net interest margin on average earning assets % Average shareholders' equity to average assets % Efficiency ratio % Nonperforming loans to total loans % Nonperforming assets to total assets % Loss allowance to nonperforming loans % Loss allowance to total loans % Common stock dividend payout ratio % %) % % % Loan servicing portfolio $ Allowance for loan losses $ Number of full service offices 19 19 19 20 19 (1)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expenses of $5.7 million related to special FDIC assessment, goodwill impairment and advance prepayment penalty and excluding one time income items of $2.5 million related to real estate owned write down and gain on sale of securities from a deleveraging transaction. (2)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense related to a $437,000 impairment loss on the Shay Ultra Short Mortgage fund. (3)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense items of $988,000 pre-tax related to a separation agreement and the write-down of the Company’s former operations building. - 5 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS This Annual Report contains statements, which constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements appear in a number of places in this Annual Report and include statements regarding the intent, belief, outlook, estimate or expectations of the Company (as defined below), its directors or its officers primarily with respect to future events and the future financial performance of the Company.Readers of this Annual Report are cautioned that any such forward looking statements are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward looking statements as a result of various factors.The accompanying information contained in this Annual Report identifies important factors that could cause such differences.These factors include changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets, changes in real estate values and the real estate market, regulatory changes, changes in the financial condition of issuers of the Company’s investments and borrowers, changes in the economic condition of the Company’s market area, increases in compensation and employee expenses, or unanticipated results in pending legal or regulatory proceedings. The following financial information presents an analysis of the asset and liability structure of Indiana Community Bancorp and a discussion of the results of operations for each of the periods presented in the Annual Report as well as a discussion of Indiana Community Bancorp’s sources of liquidity and capital resources. HOLDING COMPANY BUSINESS Indiana Community Bancorp (the “Company") is organized as a bank holding company and owns all of the outstanding capital stock of Indiana Bank and Trust Company (the “Bank").The business of the Bank and therefore, the Company, is providing consumer and business banking services to certain markets in the south-central portions of the state of Indiana.The Bank does business through 19 full service banking offices. GENERAL The Company's earnings in recent years reflect the fundamental changes that have occurred in the regulatory, economic and competitive environment in which commercial banks operate.The Company's earnings are primarily dependent upon its net interest income.Interest income is a function of the average balances of loans and investments outstanding during a given period and the average yields earned on such loans and investments.Interest expense is a function of the average amount of deposits and borrowings outstanding during the same period and the average rates paid on such deposits and borrowings.Net interest income is the difference between interest income and interest expense. The Company is subject to interest rate risk to the degree that its interest-bearing liabilities, primarily deposits and borrowings with short- and medium-term maturities, mature or reprice more rapidly, or on a different basis, than its interest-earning assets.While having liabilities that mature or reprice more frequently on average than assets would typically be beneficial in times of declining interest rates, in the current low rate environment, interest-bearing liabilities are near their minimum rate.In this environment, declining interest rates could result in compression of the Company’s margin.The Company's net income is also affected by such factors as fee income and gains or losses on sale of loans. OVERVIEW The economic environment of 2010, while still challenging, showed moderate improvement over 2009. Credit risk mitigation remained a primary focus in 2010, emphasizing work out solutions for potential problem loans.Another primary focus of the Company continued to be margin improvement through its emphasis on gathering core deposit transaction accounts, as well as expanding deposit services to enhance deposit fee opportunities.Finally, expense control remains a permanent focus of management who strives to maintain expenses below peer levels.Commercial and commercial real estate loans increased $22.7 million, or 4.3%, in 2010, while residential, second and home equity and consumer loans decreased $4.8 million or 4.9%, $4.5 million or 4.7% and $3.7 million or 24.2%, respectively.The decrease in the retail portfolio was due primarily to the refinancing waves that occurred, as the Company sells almost all of its fixed rate originations in the secondary market.The consumer loan decrease related to decreases in indirect and direct auto lending.The Company has not offered indirect auto lending since 2006.Direct auto lending was hampered by incentives offered by the auto industry including zero rate loans and cash back incentives.The Company was successful in its efforts to gather transaction accounts, as transaction deposit accounts increased $33.4 million during 2010.Certificates of deposit declined $25.2 million, or 7.4%, as the low rate environment dictated rates that were not attractive to the certificate of deposit customer.The Company’s net interest income increased $4.7 million, or 17.1%.This increase is a direct result of the deleveraging strategy the Company began in the fourth quarter of 2009 and completed in the first quarter of 2010 which is further discussed in the net interest income section.Additionally, the increases in higher yielding commercial and commercial real estate loans and lower interest bearing deposit transaction accounts positively affected the net interest margin, which increased 40 basis points to 3.3% in 2010 from 2.9% in 2009. The provision for loan losses and net charge offs were $7.2 million and $5.7 million, respectively, in 2010.This was a significant reduction from 2009 levels but still elevated compared to the pre economic downturn years.Average net charge offs for the three year period from 2006 to 2008 were $1.6 million.As mentioned previously the Company focused on work out solutions for potential problem loans.This approach was an improvement over 2009 when work out solutions were not always a viable alternative and the charge off of a problem loan was the only option.The increase in work out solutions resulted in troubled debt restructurings (TDR), of $9.7 million as of December 31, 2010, compared to $499,000 as of December 31, 2009.The Company’s experience with TDR loans is that they have generally performed as rewritten. Total non-performing assets were relatively constant between 2010 and 2009 at $34.4 million.The mix of non-performing assets shifted as TDR loans increased $9.2 million and real estate owned decreased $8.2 million. - 6 - Non interest income decreased $1.0 million in 2010, compared to 2009.The majority of the decrease is related to a $1.3 million decrease in gain on securities sales.In 2009, the Company recorded a gain on sale of securities of $2.0 million that was the result of approximately $100 million of securities being sold, due to the deleveraging transaction.Gain on sale of loans decreased due to the origination of loans held for sale in 2009 of $186.5 million being more than double the volume of origination of loans held for sale in 2010 of $89.5 million.Trust and asset management fees increased $386,000 in 2010 due to the hiring of additional trust officers in 2009.Service fees on deposit accounts is the Company’s largest component of non interest income.The Company was able to maintain a constant level of service fees on deposits in a year when legislation mandated customers opt in to overdraft fee protection services.The decrease in overdraft protection fees was offset with an increase in interchange fees as customers chose to use their debit cards as their preferred method of payment.Non interest expense decreased $4.5 million due to two onetime transactions in 2009.The Company impaired the entire $1.4 million balance of goodwill in the third quarter of 2009.Additionally the Company prepaid $55.3 million of Federal Home Loan Bank, (FHLB) advances in the fourth quarter of 2009 which included a $3.8 million prepayment penalty.Other changes in non interest expense include compensation and employee benefits which increased $481,000, or 3.4%; FDIC insurance expense which increased $286,000, or 16.0%; REO expenses which increased $437,000 and loan expenses which decreased $583,000, or 37.4%. Looking forward to 2011 the Company expects to continue to focus on: a) mitigation of credit quality issues; b) cost control, primarily through maintaining cost advantages already achieved and pursuing additional cost reductions where appropriate; and c) core deposit transaction account growth.All of these initiatives will support a strong capital position.Other challenges facing the Company include legislative proposals which will negatively impact interchange fee income, additional regulatory loan requirements adding to origination costs, as well as fraud prevention efforts in the cyber banking arena.Growth in the number of deposit accounts would help offset the anticipated reduction of deposit fees driven by interchange fee income; work flow and efficiency efforts will assist in reducing loan origination costs, and a continued focus on security measures will support fraud prevention efforts. ASSET/LIABILITY MANAGEMENT The Company follows a program designed to decrease its vulnerability to material and prolonged increases in interest rates.This strategy includes 1) selling certain longer term, fixed rate loans from its portfolio; 2) increasing the origination of adjustable rate loans; 3) improving its interest rate gap by shortening the maturities of its interest-earning assets; and 4) increasing its non interest income. A significant part of the Company's program of asset and liability management has been the increased emphasis on the origination of adjustable rate and/or short-term loans, which include adjustable rate residential construction loans, commercial loans, and consumer-related loans.The Company continues to originate fixed rate residential mortgage loans.However, management’s strategy is to sell substantially all residential mortgage loans that the Company originates.The Company sells the servicing on mortgage loans sold, thereby increasing non interest income.The proceeds of these loan sales are used to reinvest in other interest-earning assets or to repay wholesale borrowings. The Company continues to assess methods to stabilize interest costs and match the maturities of liabilities to assets.During 2010, transaction deposits increased at a greater rate than certificates of deposit resulting in a shorter duration of repricing for retail deposits.This shift in retail deposits resulted from customer preference for more liquid accounts due to historically low interest rates.Retail deposit specials are competitively priced to attract deposits in the Company’s market area.However, when retail deposit funds become unavailable due to competition, the Company employs FHLB advances to maintain the necessary liquidity to fund lending operations. The Company applies early withdrawal penalties to protect the maturity and cost structure of its deposits and utilizes longer term, fixed rate borrowings when the cost and availability permit the proceeds of such borrowings to be invested profitably. - 7 - INTEREST RATE SPREAD The following table sets forth information concerning the Company's interest-earning assets, interest-bearing liabilities, net interest income, interest rate spreads and net yield on average interest-earning assets during the periods indicated (including amortization of net deferred fees which are considered adjustments of yields).Average balance calculations were based on daily balances.(dollars in thousands) Year Ended Year Ended Year Ended Dec 2010 Dec 2009 Dec 2008 Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rage Average Balance Interest Average Yield/Rage Assets: Interest-earning assets: Residential mortgage loans $ $ % $ $ % $ $ % Commercial & commercial mortgage loans % % % Second and home equity loans % % % Other consumer loans % % % Securities % % % Short-term investments 59 % 99 % % Total interest-earning assets (1) $ % $ % $ % Allowance for loan losses ) ) ) Cash and due from banks Bank premises and equipment Other assets Total assets $ $ $ Liabilities Interest-bearing liabilities: Deposits: Transaction accounts $ $ % $ $ % $ $ % Certificate accounts % % % FHLB advances % % % Other borrowings % % % Total interest-bearing liabilities $ % $ % $ % Other liabilities Total liabilities Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ $ Net Interest Income $ $ $ Net Interest Rate Spread % % % Net Earning Assets $ $ $ Net Interest Margin (2) % % % Average Interest-earning Assets to Average Interest-bearing Liabilities % % % Average balances are net of non-performing loans. Net interest income divided by the average balance of interest-earning assets. - 8 - RATE/VOLUME ANALYSIS The following table sets forth the changes in the Company's interest income and interest expense resulting from changes in interest rates and changes in the volume of interest-earning assets and interest-bearing liabilities.Changes not solely attributable to volume or rate changes have been allocated in proportion to the changes due to volume or rate.(dollars in thousands) Year Ended Year Ended Dec 2010 vs. Dec 2009 Dec 2009 vs. Dec 2008 Increase/(Decrease) Increase/(Decrease) Due to Rate Due to Volume Total Change Due to Rate Due to Volume Total Change Interest Income on Interest-Earning Assets: Residential mortgage loans $ ) $ ) $ ) $ ) $ ) $ ) Commercial & commercial mortgage loans ) Second and home equity loans ) Other consumer loans 11 ) ) 59 ) ) Securities ) ) Short-term investments 42 ) Total ) Interest Expense on Interest-Bearing Liabilities: Deposits: Transaction accounts ) ) ) 66 Certificate accounts ) FHLB advances ) Other borrowings ) 4 ) ) - ) Total ) Net Change in Net Interest Income $ $ ) $ $ $ ) $ ) RESULTS OF OPERATIONS Comparison of Year Ended December 31, 2010 and Year Ended December 31, 2009 General The Company reported net income of $5.6 million for the year ended December 31, 2010.This compared to a net loss of $5.8 million for the year ended December 31, 2009, representing an increase of $11.5 million.This increase was primarily due to a decrease in the provision for loan losses of $9.0 million to $7.2 million for the twelve month period ended December 31, 2010, as compared to the twelve month period ended December 31, 2009. Net Interest Income Net interest income increased $4.7 million, or 17.0%, for the year ended December 31, 2010, compared to the year ended December 31, 2009.The increase in net interest income was the net result of three primary factors: 1) the changing mix of the Company’s interest-bearing liabilities and interest earning assets; 2) the deleveraging transaction the Company completed in the first quarter of 2010 and 3) the declining rate environment.Total interest income for the year ended December 31, 2010, decreased $1.2 million, or 2.6%, as compared to the year ended December 31, 2009.The decrease in interest income resulted primarily from the decrease in the average balance of the Company’s higher yielding loan portfolio which earned 5.5% for the year, compared to the increase in the average balance of the lower yielding securities portfolio which earned 2.5% for the year.Additionally, interest income on residential mortgages decreased $1.6 million in 2010 compared to 2009.Average balances of residential mortgages declined $16.7 million in 2010.The Company sells almost of its fixed rate residential mortgage originations in the secondary market.The majority of the residential loan decline was in the Company’s adjustable rate portfolio, as customers took advantage of the low rate environment to refinance their adjustable rate mortgages into fixed rate mortgages.The decrease in interest earned on residential mortgages due to decreasing average balances was exacerbated by the declining rate environment, as rates earned on these mortgages decreased 68 basis points year over year.The Company’s second and home equity interest income decreased $411,000 for the two comparative years.As with the residential portfolio, seconds and home equities decreased in average balances as customers who had equity available refinanced their balances into first mortgages.Additionally, the second and home equity portfolio earned 22 basis points less than the preceding year.Interest on consumer loans decreased $373,000 year over year, primarily due to decreasing balances of consumer loans.Direct and indirect auto loans accounted for 72.8% of the average decrease in consumer loans.The Company chose to discontinue its indirect auto loan program in 2006.Direct auto loans experienced a decline in balances as the automotive industry offered 0% or low rates, as well as cash back programs that the Company declined to match.Interest expense decreased $5.9 million for the year ended December 31, 2010, as compared to the prior year.The Company entered into a deleveraging transaction which included the prepayment of $55.3 million of FHLB advances in the fourth quarter of 2009 and the restructuring of $55.0 million FHLB advances in the first quarter of 2010.This transaction reduced the average balance of FHLB advances $58.8 million year over year and reduced the rate paid on advances by 177 basis points. This resulted in a $3.2 million decrease in FHLB advance interest expense.The Company was successful in attracting transaction account growth as evidenced by the $101.7 million increase in the average balances of transaction accounts.The impact on interest expense due to the increase in average transaction account balances was offset by the 22 basis point decrease in rates paid on these same accounts resulting in a $320,000 decrease in transaction account expense year over year.The declining rate environment enabled the Company to offer decreased rates in its market area, while remaining competitive on its certificate of deposit rates.The 63 basis points reduction in rates paid, as well as a $6.4 million reduction in the average balance resulted in a $2.3 million decrease in interest paid on certificates of deposit for the year ended December 31, 2010, as compared to the year ended December 31, 2009. - 9 - Provision for Loan Losses Provision for loan losses was $7.2 million for the year ended December 31, 2010 compared to $16.2 million for the year ended December 31, 2009.Net charge offs totaled $5.7 million for 2010 compared to $11.7 million for 2009.Net charge offs were $4.4 million for commercial and commercial real estate loans, $571,000 for residential mortgages, $468,000 for seconds and home equity loans and $281,000 for other consumer loans.Three commercial relationships accounted for $3.3 million of the net charge offs in 2010.Of these three relationships, $2.4 million in net charge offs related to two loans that were current as of December 31, 2009.The remaining loan was evaluated as of December 31, 2009, based on the most recent appraisal of the associated collateral and the estimated strength of the borrower.The Company continued to evaluate the business which sustained deterioration throughout 2010.The charge off recorded in 2010 was the result of a new appraisal obtained during the year for the associated collateral, as well as the lack of the financial capacity of the borrower who ceased operations in the third quarter of 2010.Total non performing loans increased $8.3 million from $21.8 million at the end of 2009 to $30.1 million at the end of 2010.This increase was attributable to a $9.2 million increase in troubled debt restructured loans.This increase was due primarily to two commercial relationships that totaled $7.8 million, or 80.1% of the TDR loans.One $3.0 million relationship was restructured to reduce the required payment resulting in a larger balloon payment.A $4.7 million commercial relationship was restructured to an interest only payment.Both borrowers were current with their restructured terms as of December 31, 2010.The provision for loan losses decreased during 2010 due primarily to a decrease in net charge offs.During 2010, the severity of the economic downturn did not continue to accelerate as it had in 2009; however, neither was there a marked improvement in real estate values, unemployment statistics or housing.Improvement in economic trends was sluggish at best in 2010 for both the national and Indiana economies.The economic downturn continues to hamper the Bank’s commercial and retail customers’ ability to repay their debt.As a result, the provision for loan losses while decreasing from 2009 levels was still substantially higher for 2010 at $7.2 million than the three year average from 2006 to 2008 of $2.2 million.The provision for loan losses covered net charge offs for the year, as well as increased the allowance for loan losses $1.5 million.This increase in the allowance was prudent to cover the net growth in the portfolio, which included $22.7 million of commercial and commercial real estate loans, and reflected the sustained deterioration of collateral values within the portfolio.In 2009, due to the severity of the economic issues along with the dramatic drop in collateral values, management determined that the historical practice of utilizing 5 years of charge off history to determine the required allowance for loan losses was not adequately representing the risk in the portfolio.Therefore, management changed the methodology by shortening the timeframe of the charge off history from a rolling 5 years to a rolling 2 years.In December 2010, management determined to increase the timeframe of the charge off history by one quarter, each quarter, until a rolling 3 years is reached.This was done to accurately reflect the risk inherent in the portfolio.Management continually monitors portfolio conditions to determine if the appropriate charge off percentages in the allowance calculation reflect the expected losses in the portfolio.As of December 31, 2010, the time frame used to determine charge off percentages was October 1, 2008 through December 31, 2010.See the section captioned “Allowance for Loan Losses” elsewhere in this discussion for further analysis of the provision for possible loan losses. Non Interest Income Non interest income decreased $1.0 million for the twelve month period ended December 31, 2010.This decrease was due primarily to the decrease in the gain on securities sales of $1.3 million year over year.In 2009, the Company recorded a gain on sale of securities of $2.0 million that was the result of approximately $100 million of securities being sold, due to the deleveraging transaction.In 2010, the Company recorded gains of $768,000 in securities sales.The security portfolio is typically used to manage liquidity needs and not as a source of core income.As opportunities became available in 2010, management chose to harvest gains in the portfolio that were being repaid at par.The proceeds were primarily reinvested in similar securities with a slight increase in yield and an approximately six month extension in weighted average life.An additional decrease in non interest income resulted from the $523,000, or 19.9%, decrease in gain on sale of loans for the twelve month period ended December 31, 2010, as compared to the twelve month period ended December 31, 2009.A refinancing surge occurred in 2009, which resulted in the Company originating $186.5 million of loans for sale.In the late third quarter and the fourth quarter of 2010, the Company experienced another small flurry of refinancing activity driven by the continuance of the low rate environment.In 2010, the Bank originated $89.5 million of loans for sale.Offsetting these two decreases in non interest income was a $192,000 smaller loss on real estate owned (REO) and a $386,000 increase in trust and asset management fees.In 2010 and 2009, the Company wrote down the value of commercial REO $727,000 and $468,000, respectively.These write downs were primarily the result of updated annual appraisals received on the properties.In 2010, $468,000 in profit was recognized on commercial REO sales, $389,000 of which related to the sale of the Company’s largest commercial REO property.Trust and asset management fees increased $386,000, or 54.3%, year over year due to the hiring of an investment management consultant in May of 2009. - 10 - Non Interest Expenses Non interest expenses totaled $28.9 million for the year ended December 31, 2010, a decrease of $4.5 million, or 13.5%, compared to the year ended December 31, 2009.The majority of this decrease relates to two one time events which occurred in 2009.As part of the deleveraging transaction that occurred in the fourth quarter of 2009, the Company paid a $3.8 million prepayment penalty related to the prepayment of $55.3 million of FHLB advances discussed earlier. The other one time event occurred in the third quarter of 2009 when the Company concluded that its $1.4 million of goodwill was impaired. Other items impacting the variance in non interest expenses included a $481,000 increase in compensation and employee benefits, a $286,000 increase in FDIC insurance expense, a $583,000 decrease in loan expenses and a $437,000 increase in REO expenses.Compensation and employee benefits increased $481,000, or 3.4%, due to the net effect of: 1) a $256,000 increase in funding requirements associated with the Company’s frozen retirement plan; 2) a $183,000 decrease in net bonus expense primarily due to the elimination of the Company’s long term incentive plan;3) a $274,000 increase in the vacation accrual due to a credit to vacation expense of $301,000 resulting from a 2009 vacation policy change;and 4) an increase of $146,000 related to the granting of restricted stock in 2010.FDIC insurance expense increased $286,000, or 16.0%, due to increases in the rates charged to insure those deposits as well as a $95.3 million increase in the average balance of deposit accounts.Loan expenses decreased $583,000, or 37.4%, primarily due to the costs associated with problem loans decreasing.The decrease in loan expenses was somewhat offset by increases in REO expenses of $437,000, due to some of these loans moving to REO.These costs include taxes and insurance on REO properties as well as maintenance costs incurred to mitigate losses on the disposition of REO properties. Income Taxes The Company recorded income tax of $2.1 million for the year ended December 31, 2010, an increase of $5.7 million compared to the year ended December 31, 2009.This increase reflects the increase in pre-tax income of $17.2 million.The Company currently has a deferred tax asset of $8.4 million.In 2010, the Company had pre-tax income of $7.8 million.Based on the core earnings of the Company in combination with anticipated charge offs, management projects generating sufficient pretax income over the next three years which would result in the realization of the deferred tax asset.Therefore, no valuation allowance was established for the deferred tax asset. RESULTS OF OPERATIONS Comparison of Year Ended December 31, 2009 and Year Ended December 31, 2008: General The Company reported a net loss of $5.8 million for the year ended December 31, 2009.This compared to net income of $5.0 million for the year ended December 31, 2008, representing a decrease of $10.9 million. Net Interest Income Net interest income decreased $1.3 million, or 4.4%, for the year ended December 31, 2009, compared to the year ended December 31, 2008.The decrease in net interest income was primarily the net result of three factors: 1) the impact of non accrual loans; 2) the changing mix of the Company’s interest-earning assets and interest-bearing liabilities and 3) the decreasing rate environment.Total interest income for the year ended December 31, 2009, decreased $4.2 million, or 8.3%, as compared to the year ended December 31, 2008.The Company would have recorded an additional $2.0 million in interest income in 2009 and $1.3 million in 2008 if loans on non accrual status had been current in accordance with their original terms.Additionally, the changing mix of interest earning assets and the lower rate environment resulted in a 97 basis point decrease in the yield.Average balances of interest earning demand deposits and securities increased $20.5 million and $68.5 million, respectively, in 2009 as compared to the prior year.This excess liquidity was the result of an $88.8 million increase in average retail deposit balances in 2009 compared to average retail deposit balances in 2008.Total interest expense for the year ended December 31, 2009 decreased $3.0 million, or 13.3%, as compared to the year ended December 31, 2008.This decrease, like the decrease in interest income, was driven by the changing mix of interest bearing liabilities and the declining rate environment, as evidenced by the 54 basis point decrease in rates paid for the two comparative years.As mentioned earlier the average balances of retail deposits increased $88.8 million in 2009.Additionally, average balances of higher costing wholesale deposits and FHLB advances decreased $7.6 million and $10.6 million, respectively.The net result of the decreasing rate environment, the increase in average balances, as well as the changing mix of interest-earning assets and interest-bearing liabilities was a 42 basis point decrease in the net interest margin from 3.35% for the year ended 2008 to 2.93% for the year ended 2009.In December of 2009, the Company implemented a deleveraging transaction designed to improve net interest income in 2010.The Company sold approximately $100 million of securities with a weighted average yield of 2.2% and prepaid approximately $55.3 million of FHLB advances with a weighted average rate of 4.5%.The excess liquidity from this transaction was invested in securities with longer maturities, improving the yield on the securities. Provision for Loan Losses Provision for loan losses was $16.2 million for the year ended December 31, 2009 compared to $4.3 million for the year ended December 31, 2008.Net charge offs totaled $11.7 million for 2009 compared to $2.7 million for 2008.Six commercial relationships accounted for $9.0 million of the net charge offs in 2009.Of these six relationships, $3.8 million in net charge offs related to three loans that were current as of December 31, 2008.The remaining three loans were evaluated as of December 31, 2008, based on recent appraisals of the associated collateral, probable liquidation value and the possibility of cash flow from ongoing business contracts.The Company continued to evaluate the business and collateral values, which sustained significant deterioration throughout 2009.The charge offs recorded in 2009 were the result of auction values obtained during the year for the associated collateral.Total non performing loans decreased $2.5 million from $24.3 million at the end of 2008 to $21.8 million at the end of 2009.However, this decrease in nonperforming loans occurred during the fourth quarter when three large commercial loans totaling $9.6 million were transferred to other real estate owned.Non-performing assets to total assets increased to 3.41% at December 31, 2009 from 2.86% at December 31, 2008, reflecting the deteriorating asset quality during 2009.Non-performing assets totaled $34.4 million at December 31, 2009, a $6.7 million increase compared to December 31, 2008.The provision for loan losses increased during 2009 due primarily to an increase in net charge offs and declining asset quality metrics for the year. During 2009, the banking industry continued to experience increasing trends in problem assets and credit losses which resulted from continued weakness in the national economy.The impact of the national economic downturn on the Company’s Indiana market footprint was evident throughout the year with the greatest impacts being evidenced by declining property values and a significant increase in the state unemployment rate.The economic downturn has negatively impacted the Bank’s commercial and retail customers’ ability to repay their debt.As a result, the provision for loan losses increased substantially to cover elevated levels of net charge offs for the year as well as to increase the allowance for loan losses to cover the increased risk of loss within the Company’s loan portfolio.Due to the severity of the economic issues along with the dramatic drop in collateral values, management determined that the historical practice of utilizing 5 years of charge off history to determine the required allowance for loan losses was not adequately representing the current risks.Therefore, management changed the methodology during 2009 by shortening the timeframe of the charge off history from a rolling 5 years to a rolling 2 years.As of December 31, 2009 the time frame used to determine charge off percentages was January 1, 2008 through December 31, 2009.The elevated charge off levels in the previous 2 years along with the increase in internally classified problem loans contributed to the increase in the provision for loan losses.Based on the revised methodology and the deterioration of the loan portfolio and collateral values, the provision for loan losses was increased to fund a $4.5 million increase in the allowance for loan losses.See the section captioned “Allowance for Loan Losses” elsewhere in this discussion for further analysis of the provision for possible loan losses. - 11 - Non Interest Income Non interest income increased $738,000, or 6.2%, for the year.The increase in non interest income for 2009 was the net result of several factors.Due to the low rate environment in 2009, the Company experienced increased refinancing activity in residential mortgage lending.Typically the Company sells almost all of its residential mortgage originations.In 2009, the Company sold $163.1 million of residential mortgage loans in the secondary market compared to $79.1 million in 2008.This increase in secondary market sales resulted in a $1.2 million increase in gain on sale of loans.The Company also had a gain on sale of securities, net of impairment, of $1.8 million.This gain was the result of the sale of approximately $100 million of securities, as part of a deleveraging transaction that produced a gain on sale of securities of $2.0 million.Offsetting this securities gain in 2009 was the recording of $221,000 of other than temporary impairment (OTTI) on various securities throughout the year.Additionally, in 2008 a loss on securities of $437,000 was recorded.The Company sold its investment advisory services business during the third quarter of 2008 for the book value of the goodwill and associated intangible assets related to this business.Due to this sale, the Company did not record any brokerage fee income in 2009 which resulted in a decrease in investment advisory services of $1.4 million for the year.Deposit fees decreased $444,000, or 6.5%, in 2009.This decrease in deposit fees was primarily due to a $543,000 decrease of overdraft protection fees as customers exhibited conservative management of their deposit accounts in 2009.Offsetting this decrease in deposit fees was an increase in commercial transaction account fees of $128,000, primarily due to the growth of treasury management services in 2009.The Company recorded a net loss on real estate owned of $480,000 for the year ended December 31, 2009.The loss was primarily the result of a write down on other real estate owned of $468,000 related to a former subdivision loan.Trust and asset management fees increase $173,000, or 32.2%, due to adding additional staff and the resulting fees produced from their book of business.Miscellaneous income decreased $497,000, or 30.8%, due primarily to the decrease of $271,000 in dividends received on FHLB stock. Non Interest Expenses Non interest expenses totaled $33.4 million for the year ended December 31, 2009, an increase of $4.6 million, or 15.9%, compared to the year ended December 31, 2008. Included in the increase in non interest expenses were two one time events: 1) the Company recorded an impairment charge of $1.4 million representing the entire balance of goodwill during 2009.For a description of the goodwill impairment test see the goodwill discussion later in this document and 2) in December of 2009, the Company entered into a deleveraging transaction which included the prepayment of FHLB advances.The prepayment of $55.3 million of FHLB advances resulted in a prepayment penalty of $3.8 million being charged in the fourth quarter of 2009.FDIC insurance expense increased $1.5 million, due to a special assessment charge of $454,000, as well as increased rates.Loan expenses increased $863,000 for 2009 to $1.6 million.Loan expenses in 2009 were negatively impacted by workout expenses associated with problem loans.These workout expenses increased overall loan expenses by approximately $922,000.Categories which decreased year over year in non interest expenses include compensation and employee benefits and marketing.Compensation and employee benefits decreased $1.6 million, or 10.0%.These decreases were the net result of several factors including: a) reduced bonus and vacation expense of $387,000; b) freezing the Company pension plan in April of 2008 saved $354,000; c) $809,000 reduction from the discontinuance of brokerage services; and d) approximately $600,000 reduction in wages due to a 10% reduction in the Company’s workforce in the third quarter of 2008.Offsetting these reductions in expense was a $577,000 increase in mortgage loan commissions attributable to the refinancing activity in 2009.Marketing expense decreased $464,000 due to the timing of advertising associated with the name change in 2008.Excluding the two one time charges discussed above, the Company’s non interest expense would have decreased $638,000, or 2.2%. Income Taxes The Company had an income tax credit of $3.6 million for the year ended December 31, 2009, a decrease of $6.2 million compared to the year ended December 31, 2008.This decrease mirrors the decrease in pre-tax income of $17.0 million. - 12 - FINANCIAL CONDITION The Company's total assets increased $33.0 million to $1.04 billion at December 31, 2010, from $1.01 billion at December 31, 2009.Total loans increased $9.8 million, or 1.3%, year to date.This increase was the net result of $22.7 million, or 4.3%, growth in commercial and commercial real estate loans, which was offset by decreases in residential mortgages, second and home equity loans and other consumer loans of $4.8 million, $4.5 million, and $3.7 million, respectively.The decrease in residential mortgages and second and home equity loans was primarily due to the two refinancing waves the Company experienced in 2010.The Company sells almost all of its fixed rate residential originations in the secondary market.Home owners who had equity available chose to include their second mortgage and/or home equity loan in their first mortgages when refinancing.Other consumer loans decreased primarily due to a reduction in indirect auto loans and direct auto loans.As mentioned previously, the Company chose to discontinue its indirect auto loan program in 2006.Direct auto originations were hampered by incentives such as zero rate and low rate loans offered by the auto industry, as well as cash back incentives.Transaction accounts increased $33.4 million, while certificates of deposit decreased $25.2 million for the year ended December 31, 2010.The Company focused 2010 deposit gathering efforts on core deposit transaction accounts.In the third quarter of 2010, the Company had one public entity customer that established a short term depository relationship of approximately $40.0 million.The Company invested these funds in short term securities which partially funded an increase of $76.8 million, or 51.4%, in securities available for sale.Most of the remainder of the increase in securities available for sale was funded by investing cash and cash equivalents, which were earning less than 50 basis points.The public entity revised its investment strategy and withdrew its funds prior to year end, which the Company funded primarily from security sales in the fourth quarter and a $12.1 million increase in short term borrowings.Other assets decreased $11.8 million due primarily to an $8.2 million decrease in real estate owned.In December 2010, the Company sold its largest real estate owned property resulting in a decrease of $6.2 million in real estate owned and a gain on sale of real estate owned of $389,000.As of December 31, 2010, shareholders’ equity was $88.6 million, an increase of $3.7 million compared to the prior year.This increase was primarily the net result of $5.6 million net income and the $1.1 million preferred stock dividends paid on the 21,500 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A sold to the United States Treasury under the capital purchase program.The Company’s risk based capital, tier 1 risk based capital, and tier one leverage ratios as of December 31, 2010 were 13.3%, 12.1% and 9.6%, respectively. Fourth Quarter 2010 Results During the fourth quarter of 2010 the Company had net income of $1.5 million or $.36 diluted income per common share compared to a net loss of $1.4 million or $(0.50) diluted earnings per common share during the fourth quarter of 2009.Net interest income increased $1.5 million, or 21.2%, to $8.6 million for the quarter ended December 31, 2010 as compared to $7.1 million for the quarter ended December 31, 2009.The increase in net interest income was primarily attributable to significant improvement in the net interest margin.Net interest margin for the quarter was 3.42%, which represented an increase of 6 basis points on a linked quarter basis and an increase of 55 basis points compared to the fourth quarter of 2009.The increase in the net interest margin was primarily due to the Company’s deleveraging transaction which was executed in December 2009 and January 2010.The prepayment and restructuring of the FHLB advances aided in reducing the Company’s overall cost of interest-bearing liabilities.Additionally, the net interest margin was aided by a decrease in deposit costs which have been driven down during the year due to overall market conditions and the improvement in the mix of the deposit base as higher cost certificates of deposit were replaced with transaction accounts. Provision for loan losses totaled $2.0 million in the fourth quarter of 2010, which covered net charge offs of $2.0 million for the same quarter.The ratio of the allowance for loan losses to total loans increased to 1.95% at December 31, 2010 compared to 1.78% at December 31, 2009. Total non-performing assets decreased $4.3 million in the fourth quarter of 2010.The decrease in non-performing assets during the fourth quarter related primarily to the sale of the Company’s largest real estate owned property.Non interest income decreased $1.1 million, or 23.2%, in the fourth quarter of 2010 compared to the same quarter of the prior year.During the fourth quarter of 2009, the Company sold securities in conjunction with the deleveraging transaction which resulted in a gain on sale of $2.0 million.Gain on sale of loans increased $331,000 for the quarter.The fluctuation in mortgage rates and the historic low rates have resulted in various waves of refinance activity.A significant reduction in interest rates that began late in 2008 resulted in increased mortgage refinance activity and origination volumes during the majority of 2009.Then beginning in the second quarter of 2010, another reduction in mortgage rates led to additional refinance volumes.Gain on sale of loans totaled $761,000 for the quarter.While not a core activity, the Company continued to take advantage of interest rate volatility in the securities market to reposition a portion of the securities portfolio.Gain on sale of securities totaled $271,000 in the fourth quarter. Gain on sale of real estate owned increased $315,000 in the fourth quarter of 2010 due to the previously discussed sale of the Company’s largest real estate owned property.Non interest expenses decreased $3.0 million to $7.7 million in the fourth quarter of 2010 compared to the fourth quarter of 2009.During the fourth quarter of 2009, the Company incurred $3.8 million in prepayment fees related to Federal Home Loan Bank advances that were prepaid in conjunction with the deleveraging transaction.Compensation and employee benefits expense increased $335,000 for the quarter.This increase was due to a $150,000 increase in incentive payments, as well as an $82,000 increase in vacation expense because of an $82,000 credit in 2009, and a $62,000 expense for restricted stock which was granted in April of 2010.Real estate owned expenses increased $174,000 for the quarter due to increased workout related activities.The Company’s efficiency ratio was 63.1% for the fourth quarter of 2010.The Company’s balance sheet decreased $31.0 million in the fourth quarter, due primarily to the previously discussed withdrawal of a public entity deposit of $40.0 million.Additionally, total portfolio loans decreased $4.7 million in the fourth quarter of 2010, due primarily to the refinance wave which resulted in a $3.2 million decrease in residential loans for the same period.As discussed previously in the financial condition section the Company sold its largest real estate owned property of $6.2 million which resulted in a $7.3 decrease on a linked quarter basis in other assets. - 13 - INTEREST RATE SENSITIVITY Interest rate risk is the exposure to adverse changes in net interest income due to changes in interest rates.Interest rate sensitivity for the Company is a result of repricing, option, and basis risks.Repricing risk represents timing mismatches in the Company’s ability to alter contractual rates earned on financial assets or paid on liabilities in response to changes in market interest rates.For example, if interest-bearing liabilities reprice or mature more quickly than interest-earning assets, an increase in market rates could adversely affect net interest income.Conversely, if interest-bearing liabilities reprice or mature more quickly than interest-earning assets, a decrease in market rates could positively affect net interest income.Option risk arises from embedded options present in many financial instruments such as loan prepayment options and deposit early withdrawal options.These provide customers opportunities to take advantage of directional changes in rates, which could have an adverse impact on the Company’s net interest income.Basis risk refers to the potential for changes in the underlying relationship between market rates or indices, which subsequently result in a narrowing of the spread earned on a loan or investment relative to its cost of funds. Net interest income represents the Company’s principal component of income.Consistency of the Company’s net interest income is largely dependent upon the effective management of interest rate risk.The Company has established risk measures, limits and policy guidelines in its Interest Rate Risk Management Policy.The responsibility for management of interest rate risk resides with the Company’s executive management, with oversight by the Board of Directors.The Company uses an earnings simulation analysis that measures the sensitivity of net interest income to various interest rate movements.The base-case scenario is established using current interest rates.The comparative scenarios assume an immediate parallel shock in increments of 100 basis point rate movements.The interest rate scenarios are used for analytical purposes and do not necessarily represent management’s view of future market movements.Rather, these are intended to provide a measure of the degree of volatility interest rate movements may introduce into the earnings of the Company.Modeling the sensitivity of earnings to interest rate risk is highly dependent on numerous assumptions embedded in the model.These assumptions include, but are not limited to, management’s best estimates of the effect of changing interest rates on the prepayment speeds of certain assets and liabilities, projections for activity levels in each of the product lines offered by the Company and historical behavior of deposit rates and balances in relation to changes in interest rates.These assumptions are inherently uncertain, and as a result, the model cannot precisely measure net interest income or precisely predict the impact of fluctuations in interest rates on net interest income.Actual results will differ from simulated results due to timing, magnitude, and frequency of interest rate changes as well as changes in market conditions. The Company’s 12-month net interest income sensitivity profile as of fiscal year end December 31, 2010 and December 31, 2009 is as follows: As Of Dec 2010 Dec 2009 Changes in Rates Net Interest Income % Change Net Interest Income % Change Interest Rate Risk Management Policy Guidelines + 300 basis points ) ) ) + 200 basis points ) ) + 100 basis points ) ) - 100 basis points ) ) ) - 200 basis points ) ) ) - 300 basis points ) ) ) ASSET QUALITY In accordance with the Company's classification of assets policy, management evaluates the loan and investment portfolio each month to identify assets that may contain probable losses.In addition, management evaluates the adequacy of its allowance for loan losses. SECURITIES Management reviews its available for sale and held to maturity securities for other than temporary impairment on a quarterly basis.The review includes an analysis of the facts and circumstances of each individual investment such as the severity of loss, the length of time the fair value has been below cost, the expectation for that security’s performance, expected cash flows, the creditworthiness of the issuer, whether the Company intends to sell investments, and whether it is not more-likely-than-not that the Company will be required to sell the investments before recovery of their amortized cost basis, which may be maturity.The Company uses a third party pricing service to obtain quotes for the fair value of its securities.The Company has used this service since 2002 and has found through subsequent transactions the quotes received from this service to be reliable and accurate.During 2008, the Company redeemed its shares of the Shay AMF Ultra Short Mortgage Fund for cash and securities after recognizing an OTTI loss on this equity security.The securities received as a result of the redemption in kind were recorded at their fair value when received and classified as held to maturity.During the second quarter of 2010, securities classified as held to maturity with an amortized cost of $345,000 were transferred to available-for-sale securities and subsequently sold.In conjunction with the transfer and sale of these securities, the Company transferred the remaining held-to-maturity securities with an amortized cost of $2.9 million and a fair value of $2.7 million to available-for-sale securities.In reviewing these securities for other than temporary impairment, management considered the change in market value of the securities, the expectation for the security’s future performance based on the receipt, or non receipt, of all expected cash flows, Moody’s ratings where available, whether the Company intends to sell investments and whether it is not more-likely-than-not that the Company will be required to sell the investments before recovery of their amortized cost basis, which may be maturity.During 2010, management identified 5 individual securities from the Shay redemption in kind that were determined to have an other than temporary impairment in value.For each of these securities, the Company did not receive all required cash flows in a particular period.The current carrying value for the securities at the time the cash flow default occurred was written off.The write off in 2010 for securities with other than temporary impairment totaled $243,000.Additionally in 2010, the Company received payments of $28,000 on securities that were previously written off.The remaining portfolio of Shay redemption in kind securities is comprised of 72 securities with a book value of $1.4 million at December 31, 2010. - 14 - In analyzing the remainder of the securities available for sale portfolio, the Company had two corporate securities with a face amount of $2.0 million and an unrealized loss of $508,000 as of December 31, 2010.These two securities are backed by Bank of America, the purchaser of Nations Bank, and Chase.Management expects the outcome of these two investments to be an all or none scenario, whereby if either Bank of America or Chase becomes insolvent the Bank would not be repaid, or conversely, if these two national banks remain going concerns the Bank would be repaid.Currently the Bank of America and Chase investments are rated BAA3 and A2, respectively, by Moody’s rating system.Both of the issuers of these bonds are considered well capitalized banks under the current regulatory definition.Management believes that the decline in market value is due primarily to the interest rate and maturity as these securities carry an interest rate of LIBOR plus 55 basis points with maturity beyond ten years.The Company does not intend to sell these investments and it is not more-likely-than-not the Company will be required to sell the investments before recovery of their amortized cost basis, which may be maturity. Based on these criteria management determined the two corporate securities did not have any other than temporary impairment. GOODWILL The Company evaluated goodwill for impairment on a quarterly basis for the first three quarters of 2009.Impairment is the condition that exists when the carrying amount of goodwill exceeds its implied fair value.The guidance requires a two step impairment test as of the measurement date to: 1) identify potential goodwill impairment and 2) measure the amount of the goodwill impairment loss to be recognized, if applicable.Management analyzed the estimated fair value of the Company using three methodologies: the comparable transactions approach, the control premium approach and the discounted cash flow approach.In both the first and second quarter analysis, the implied fair value of the Company was greater than the carrying value.Therefore, no impairment charge was required in the first or second quarter of 2009.As of September 30, 2009, management determined from the analysis of goodwill that the aggregate fair value of the Company was less than the carrying value.Based on this conclusion, management prepared a step two analysis calculating the fair value of the Company’s financial assets and liabilities.An application of the fair value of the Company as calculated in step one, and the fair value of the Company’s financial assets and liabilities as calculated in step two, resulted in an estimated negative fair value of goodwill.Since management determined the fair value of goodwill was negative and therefore lower than the carrying value, a full impairment charge of $1.4 million was recorded in the third quarter of 2009. - 15 - NON-PERFORMING ASSETS The following table sets forth information concerning non-performing assets of the Company.Real estate owned includes property acquired in settlement of foreclosed loans that is carried at net realizable value.(dollars in thousands) As of Dec 2010 Dec 2009 Dec 2008 Dec 2007 Dec 2006 Non-accruing loans: Residential mortgage loans $ Commercial and commercial mortgage loans Second and home equity loans Other consumer loans Total 90 days past due and still accruing loans: Residential mortgage loans 92 64 Commercial and commercial mortgage loans - 37 - - Total 92 64 Troubled debt restructured Total non-performing loans Real estate owned Total Non-Performing Assets $ Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses to non-performing loans % The balance of total non-performing assets remained unchanged from 2009 levels of $34.4 million at December 31, 2010.However, the mix of non performing assets experienced two major category changes.Total non performing loans increased $8.3 million to $30.1 million at December 31, 2010.The increase in non performing loans was offset by a decrease in real estate owned of $8.2 million to $4.4 million at December 31, 2010.As a result of the increase in the allowance for loan losses combined with the increase in non performing loans, the coverage ratio (allowance for loan losses to non performing loans) decreased to 48.6% at December 31, 2010 from 60.2% at December 31, 2009.The mix of non performing loans affected the coverage ratio, as troubled debt restructured loans increased significantly; however TDR loans are currently performing as restructed.Total non performing loans include $18.1 million in commercial and commercial mortgage loans.Non performing commercial and commercial mortgage loans at December 31, 2010 include 10 relationships that comprise $15.6 million, or 86.5%, of the total non performing commercial and commercial mortgage loans.These 10 relationships are as follows:7 relationships totaling $11.0 million relate to residential land/condominium development; 2 relationships totaling $2.4 million relate to commercial development, and 1 relationship totaling $2.1 million relates to a commercial company and its principal owner.At December 31, 2010, a specific reserve of $1.8 million was included in the allowance for loan losses related to these 10 relationships.In addition, non-performing residential mortgages decreased $1.7 million.Loans classified as troubled debt restructured increased $9.2 million.This increase was due to primarily to two commercial relationships that totaled $7.8 million or 80.1% of TDR loans.One $3.0 million relationship was restructured to reduce the required payment resulting in a larger balloon payment.A $4.7 million commercial relationship was restructured to an interest only payment.Both borrowers were current with their restructured terms as of December 31, 2010.Other real estate owned at December 31, 2010 included 4 properties/projects that total $3.4 million, or 76.9%, of the total balance outstanding.These 4 properties/projects all relate to residential land or condominium developments. ALLOWANCE FOR LOAN LOSSES The provision for loan losses was $7.2 million for the year ended December 31, 2010, which resulted in an increase in the balance of the allowance for loan losses to $14.6 million at December 31, 2010 as compared to $13.1 million at December 31, 2009.The allowance for loan losses as a percentage of total loans increased to 1.95% at December 31, 2010 from 1.78% at December 31, 2009. In determining the appropriate balance in the allowance for loan losses, management considered such factors as trends in the loan portfolio, historical loss trends, levels of non-performing assets and the impact of the local and national economy.During 2010, the residential land development sector continued to experience softening which began in 2008 due to the effects of the national economic downturn and the overall slowdown in the residential housing market.In particular, the residential condominium market which had experienced significant growth prior to 2008 has slowed dramatically since then.As the overall residential housing market slowed in Indianapolis, demand for condominiums dropped substantially.Net charge offs continue to exceed the Company’s historical average.Total non-performing loans increased $8.3 million to $30.1 million comparing December 31, 2010 to December 31, 2009.This increase relates to a $9.2 million increase in TDR loans discussed previously.Management allocates a specific portion of the allowance for loan losses to each significant non-performing loan.In addition, management classifies problem assets and allocates a portion of the allowance for loan losses prior to loans becoming non-performing assets.During 2010, assets classified by management as special mention or substandard that were not included in non-performing assets increased $7.3 million to $50.9 million at December 31, 2010.As a result during 2010, the Company recorded a provision for loan losses in excess of current net charge offs resulting in an increase in the allowance for loan losses of $1.5 million, or 11.4%.Management determined that an increase in the allowance for loan losses was appropriate in light of the sustained decline in credit quality resulting from the impacts of the continuing sluggish national economy on the Company’s local market area. - 16 - The following table sets forth an analysis of the allowance for loan losses.(dollars in thousands) As Of Dec 2010 Dec 2009 Dec 2008 Dec 2007 Dec 2006 Balance at beginning of period $ Provision for loan losses Loan charge-offs: Residential mortgage loans ) Commercial and commercial mortgage loans ) Second and home equity loans ) Other consumer loans ) Total charge-offs ) Recoveries: Residential mortgage loans 31 34 14 14 Commercial and commercial mortgage loans 81 58 Second and home equity loans 34 15 45 22 2 Other consumer loans Total recoveries Net charge-offs ) Balance at End of Period $ Net charge-offs to average loans % Allowance for loan losses to total loans % ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES The following table indicates the portion of the allowance for loan loss management has allocated to each loan type:(dollars in thousands) As Of Dec 2010 Dec 2009 Dec 2008 Dec 2007 Dec 2006 Residential mortgage loans $ Commercial and commercial mortgage loans Second and home equity loans Other consumer loans Total Allowance for Loan Losses $ LIQUIDITY AND CAPITAL RESOURCES The Company maintains its liquid assets at a level believed adequate to meet requirements of normal daily activities, repayment of maturing debt and potential deposit outflows.Cash flow projections are regularly reviewed and updated to assure that adequate liquidity is maintained.Cash for these purposes is generated through the sale or maturity of securities and loan prepayments and repayments, and may be generated through increases in deposits or borrowings.Loan payments are a relatively stable source of funds, while deposit flows are influenced significantly by the level of interest rates and general money market conditions. - 17 - Borrowings may be used to compensate for reductions in other sources of funds such as deposits.As a member of the FHLB System, the Company may borrow from the FHLB of Indianapolis.At December 31, 2010, the Company had $53.0 million in advances from the FHLB of Indianapolis.As of that date, the Company had commitments of approximately $133.1 million to fund lines of credit and undisbursed portions of loans in process, loan originations of approximately $13.3 million, letters of credit of $5.1 million, and commitments to sell loans of $15.6 million.In the opinion of management, the Company has sufficient cash flow and borrowing capacity to meet current and anticipated funding commitments. On December 12, 2008, Indiana Community Bancorp strengthened its capital position by issuing 21,500 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”) and a warrant to purchase 188,707 shares of the Company’s common stock, without par value (the “Common Stock”), for an aggregate purchase price of $21.5 million in cash.The Series A Preferred Stock qualifies as Tier 1 capital and will pay cumulative dividends at a rate of 5% per annum for the first five years, and 9% per annum thereafter. The Series A Preferred Stock is non-voting except with respect to certain matters affecting the rights of the holders thereof, and may be redeemed by the Company, subject to certain limitations in the first three years after issuance of the Series A Preferred Stock.The Warrant has a 10-year term and is immediately exercisable upon its issuance, with an exercise price, subject to anti-dilution adjustments, equal to $17.09 per share of the Common Stock.The U.S. Department of the Treasury has agreed not to exercise voting power with respect to any shares of Common Stock issued upon exercise of the Warrant. Upon issuance of the Series A Preferred Stock on December 12, 2008, the ability of the Company to declare or pay dividends or distributions on, or purchase, redeem or otherwise acquire for consideration, shares of its Common Stock will be subject to restrictions, including a restriction against increasing dividends from the last quarterly cash dividend per share ($0.12) declared on the Common Stock prior to October 14, 2008 without the consent of the Treasury. The redemption, purchase or other acquisition of trust preferred securities of the Company or its affiliates also will be restricted. These restrictions will terminate on the earlier of (a) the third anniversary of the date of issuance of the Series A Preferred Stock and (b) the date on which the Series A Preferred Stock has been redeemed in whole or Treasury has transferred all of the Series A Preferred Stock to third parties.In addition, pursuant to the Certificate of Designations, the ability of the Company to declare or pay dividends or distributions on, or repurchase, redeem or otherwise acquire for consideration, shares of its Common Stock will be subject to restrictions in the event that the Company fails to declare and pay full dividends (or declare and set aside a sum sufficient for payment thereof) on its Series A Preferred Stock. CONTRACTUAL COMMITMENTS Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to various activities that contain credit and market risk that are not reflected in the financial statements.Such activities include commitments to extend credit, selling loans, borrowing funds, and standby letters of credit.Commitments to borrow or extend credit, including loan commitments and standby letters of credit, do not necessarily represent future cash requirements in that these commitments often expire without being drawn upon.The Company originated $89.5 million of loans for sale in the secondary market in 2010.In the event of an early payment default, the Company could be required to indemnify the investor or repurchase the sold loan.Indemnifying the investor involves paying a $1,500 fee and certain associated costs, which are typically less than $10,000.In 2010, the Company indemnified an investor on one loan for total costs of less than $8,000.Due to the remote possibility of early payment default on loans the Company sells and the immaterial nature of the costs involved, the Company does not reserve for loans sold in the secondary market.Management believes that none of these commitment arrangements expose the Company to any greater risk of loss than already reflected on our balance sheet, so accordingly, no reserves have been established for these commitments.Commitments are summarized as follows:(dollars in thousands) Less Than 1 year 1-3 years 4-5 years Greater Than 5 years Total Contractually obligated payments due by period: Certificates of deposit $ Long term debt - - Long term compensation obligations Commitments to extend credit: Commercial mortgage and commercial loans (1) - - - Residential mortgage loans - - - Revolving home equity lines of credit - - - Other - - - Standby letters of credit - - - Commitments to sell loans: Residential mortgage loans - - - Total $ 1) Commercial mortgage and commercial loan commitments to extend credit are presented net of the portion of participation interests due to investors. - 18 - Lease Obligations The Company leases banking facilities and other office space under operating leases that expire at various dates through 2022 and that contain certain renewal options.Rent expense charges to operations were $513,000, $470,000, and $491,000 for the years ended December 31, 2010, 2009 and 2008, respectively.As of December 31, 2010, future minimum annual rental payments under these leases are as follows: (dollars in thousands) Year Ended December Amount $ Thereafter Total Minimum Operating Lease Payments $ OFF-BALANCE SHEET ARRANGEMENTS The term “off-balance sheet arrangement” generally means any transaction, agreement, or other contractual arrangement to which an entity unconsolidated with the Company is a party under which the Company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets.The Company does not have any off-balance sheet arrangements with unconsolidated entities that have or are reasonably likely to have a current or future effect on the Company’s financial condition, change in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors, except as related to the guarantee of Capital Securities issued by the Company’s unconsolidated Delaware Trust subsidiary, Home Federal Statutory Trust I, as disclosed in note 9 to the consolidated financial statements. DERIVATIVE FINANCIAL INSTRUMENTS The Financial Accounting Standards Board (FASB) Accounting Standards Codification™ (Codification), the source of generally accepted accounting principles (GAAP), which establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, requires all derivatives, whether designated as a hedge, or not, to be recorded on the balance sheet at fair value.The Company designates its fixed rate and variable rate interest rate swaps as fair value and cash flow hedge instruments, respectively.If the derivative is designated as a fair value hedge, the changes in fair value of the derivative are recognized in earnings.If the derivative is designated as a cash flow hedge, the changes in fair value of the derivative are recorded in Accumulated Other Comprehensive Income (“AOCI”), net of income taxes.The Company has only limited involvement with derivative financial instruments and does not use them for trading purposes.The Company has interest rate lock commitments for the origination of loans held for sale which are not material to the Company’s consolidated financial statements.See Note 1 for further discussion of derivative financial instruments. IMPACT OF INFLATION The consolidated financial statements and related data presented herein have been prepared in accordance with accounting principles generally accepted in the United States of America.These principles require the measurement of financial position and operating results in terms of historical dollars, without considering changes in the relative purchasing power of money over time due to inflation.The primary assets and liabilities of commercial banks such as the Company are monetary in nature.As a result, interest rates have a more significant impact on the Company’s performance than the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or with the same magnitude as the price of goods and services.In the current interest rate environment, liquidity, maturity structure and quality of the Company's assets and liabilities are critical to the maintenance of acceptable performance levels. NEW ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06, “Improving Disclosures About Fair Value Measurements,” which added disclosure requirements about transfers in and out of Levels 1 and 2, clarified existing fair value disclosure requirements about the appropriate level of disaggregation, and clarified that a description of valuation techniques and inputs used to measure fair value was required for recurring and nonrecurring Level 2 and 3 fair value measurements.Management has determined the adoption of these provisions of this ASU only affected the disclosure requirements for fair value measurements and as a result did not have a material effect on the Company’s financial position or results of operations.See Note 15 to the Consolidated Financial Statements for the disclosures required by this ASU.This ASU also requires that Level 3 activity about purchases, sales, issuances and settlements be presented on a gross basis rather than as a net number as currently permitted.This provision of the ASU is effective for the Company’s reporting period ending March 31, 2011.Management has determined the adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. In June 2009, the FASB issued new accounting guidance related to accounting for transfers of financial assets.The Board’s objective in issuing this new guidance is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets.This guidance was effective as of the beginning of the first annual reporting period that began after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter.Earlier application was prohibited.This guidance must be applied to transfers occurring on or after the effective date.Management has determined the adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. In June 2009, the FASB issued new accounting guidance on consolidation of variable interest entities, which include: 1) the elimination of the exemption for qualifying special purpose entities, 2) a new approach for determining who should consolidate a variable interest entity, and 3) changes to when it is necessary to reassess who should consolidate a variable interest entity.This new guidance was effective as of the beginning of the first annual reporting period that began after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application was prohibited.Management has determined the adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. - 19 - In July 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” which added disclosure requirements about an entity’s allowance for loan losses and the credit quality of its financing receivables.The required disclosures include a roll forward of the allowance for credit losses on a portfolio segment basis and information about modified, impaired, non-accrual and past due loan and credit quality indicators.ASU 2010-20 was effective for the Company’s reporting period ending December 31, 2010, as it relates to disclosures required as of the end of a reporting period.The necessary disclosures have been added to note 3. In January 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20” which temporarily delays the effective date of the disclosures about troubled debt restructuring in ASU 2010-20.This delay is intended to allow the FASB time to complete its deliberations on what constitutes a troubled debt restructuring.The effective date of the new disclosures about troubled debt restructurings and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated.The FASB believes this guidance will be effective for interim and annual periods after June 15, 2011. CRITICAL ACCOUNTING POLICIES The notes to the consolidated financial statements contain a summary of the Company’s significant accounting policies.Certain of these policies are critical to the portrayal of the Company’s financial condition, since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain.Management believes that its critical accounting policies include a determination of the allowance for loan losses and the valuation of securities. Allowance for Loan Losses A loan is considered impaired when it is probable the Company will be unable to collect all contractual principal and interest payments due in accordance with the terms of the loan agreement. Impaired loans are measured based on the loan’s discounted cash flow or the estimated fair value of the collateral if the loan is collateral dependent.The amount of impairment, if any, and any subsequent changes are included in the allowance for loan losses. The allowance for loan losses is established through a provision for loan losses. Loan losses are charged against the allowance when management believes the loans are uncollectible. Subsequent recoveries, if any, are credited to the allowance.The allowance for loan losses is maintained at a level management considers to be adequate to absorb estimated incurred loan losses inherent in the portfolio, based on evaluations of the collectibility and historical loss experience of loans.The allowance is based on ongoing assessments of the estimated losses inherent in the loan portfolio.The Company’s methodology for assessing the appropriate allowance level consists of several key elements, as described below. All delinquent loans that are 90 days past due are included on the Asset Watch List.The Asset Watch List is reviewed quarterly by the Asset Watch Committee for any classification beyond the regulatory rating based on a loan’s delinquency. Commercial and commercial real estate loans are individually risk rated pursuant to the loan policy.Homogeneous loans such as consumer and residential mortgage loans are not individually risk rated by management.They are pooled based on historical portfolio data that management believes will provide a good basis for the loans' quality.For all loans not listed individually on the Asset Watch List, historical loss rates are the basis for developing expected charge-offs for each pool of loans.In December 2010, management determined to increase the timeframe of the historical loss rates from the last two years by one quarter, each quarter, until a rolling 3 years is reached.This was done to accurately reflect the risk inherent in the portfolio.Management continually monitors portfolio conditions to determine if the appropriate charge off percentages in the allowance calculation reflect the expected losses in the portfolio.As of December 31, 2010, the time frame used to determine charge off percentages was October 1, 2008 through December 31, 2010. Historical loss rates for commercial and consumer loans may be adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition.Factors which management considers in the analysis include the effects of the local economy, trends in the nature and volume of loans (delinquencies, charge-offs, non accrual and problem loans), changes in internal lending policies and credit standards, collection practices, and examination results from bank regulatory agencies and the Company’s credit review function. Finally, a portion of the allowance is maintained to recognize the imprecision in estimating and measuring loss when evaluating allowances for individual loans or pools of loans.This unallocated allowance isbased on factors such as current economic conditions, trends in the Company’s loan portfolio delinquency, losses and recoveries, level of under performing and non-performing loans, and concentrations of loans in any one industry.The unallocated allowance is assigned to the various loan categories based on management’s perception of estimated incurred risk in the different loan categories and the principal balance of the loan categories. Valuation of Securities Currently all securities are classified as available-for-sale on the date of purchase. Available-for-sale securities are reported at fair value with unrealized gains and losses included in accumulated other comprehensive income, net of related deferred income taxes, on the consolidated balance sheets. The fair value of a security is determined based on quoted market prices. If quoted market prices are not available, fair value is determined based on quoted prices of similar instruments. Realized securities gains or losses are reported within non interest income in the consolidated statements of operations. The cost of securities sold is based on the specific identification method. Available-for-sale securities are reviewed quarterly for possible other-than-temporary impairment. The review includes an analysis of the facts and circumstances of each individual investment such as the severity of loss, the length of time the fair value has been below cost, the expectation for that security’s performance, the present value of expected future cash flows, and the creditworthiness of the issuer. Based on the results of these considerations andbecause the Company does notintend to sell investments and it is not more-likely-than-not that the Company will be required to sell the investments before recovery of their amortized cost basis, which may be maturity, the Company does not consider these investments to be other than temporarily impaired. When a decline in value is considered to be other-than-temporary, the cost basis of the security will be reduced and the credit portion of the loss is recorded within non interest income in the consolidated statements of operations. - 20 - Management's Assessment as to the Effectiveness of Internal Control over Financial Reporting The management of Indiana Community Bancorp (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13A-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934 as a process designed by, or under the supervision of, a company’s principal executive and principal financial officers and effected by a company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America (“Generally Accepted Accounting Principles”) and includes those policies and procedures that: · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010.In making this assessment, the Company’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on our assessment, management believes that, as of December 31, 2010, the Company’s internal control over financial reporting is effective based on those criteria. - 21 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee, Board of Directors and Shareholders Indiana Community Bancorp Columbus, Indiana We have audited the accompanying consolidated balance sheets of Indiana Community Bancorp as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders' equity and cash flows for each of the years in the three year-periodended December 31, 2010.The Company's management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Indiana Community Bancorp as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the yearsin the three year-period ended December 31, 2010, in conformity with accounting principles generally accepted in the Unites States of America. Indianapolis, Indiana March 11, 2011 - 22 - CONSOLIDATED BALANCE SHEETS (dollars in thousands except share data) December 31,2010 December 31,2009 Assets: Cash and due from banks $ $ Interest bearing demand deposits Cash and cash equivalents Interest bearing time deposits - Securities available for sale at fair value (amortized cost $227,331 and $149,031) Securities held to maturity at amortized cost (fair value $0 and $3,392) - Loans held for sale (fair value $7,827 and $6,213) Portfolio loans: Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Total portfolio loans Unearned income ) ) Allowance for loan losses ) ) Portfolio loans, net Premises and equipment Accrued interest receivable Other assets Total Assets $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Demand $ $ Interest checking Savings Money market Certificates of deposit Retail deposits Public fund certificates Wholesale deposits Total deposits FHLB advances Short term borrowings - Junior subordinated debt Other liabilities Total liabilities Commitments and Contingencies Shareholders' equity: No par preferred stock; Authorized:2,000,000 shares Issued and outstanding:21,500 and 21,500 shares; Liquidation preference $1,000 per share No par common stock; Authorized:15,000,000 shares Issued and outstanding:3,385,079 and 3,358,079 shares Retained earnings, restricted Accumulated other comprehensive loss, net ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements - 23 - CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands except per share data) Year Ended Year Ended Year Ended Dec 2010 Dec 2009 Dec 2008 Interest Income: Short term investments $
